Exhibit 99.1 Contacts: First Solar, Inc. Jens Meyerhoff Larry Polizzotto Chief Financial Officer Vice President, Investor Relations (602) 414 - 9315 (602) 414 – 9315 investor@firstsolar.com lpolizzotto@firstsolar.com First Solar, Inc. Announces First Quarter 2010 Financial Results - Net Sales $568 million - EPS $2.00 per fully diluted share - Increased 2010 EPS guidance to $6.80-$7.30 per diluted share - Board of Directors approves an additional four line factory Tempe, Ariz. — ­ April 28, 2010 — First Solar, Inc. (Nasdaq: FSLR) today announced its financial results for the first quarter ended March 27, 2010. Quarterly net sales were $568.0 million, up 36% from $418.2 million in the first quarter of 2009, mainly due to strong PV module demand and increased production, partially offset by a decline in pricing.First quarter 2010 net sales declined $73.3 million from the fourth quarter of 2009 primarily due to a shift from turnkey system sales to module sales. The first quarter 2010 net income was $172.3 million or $2.00 per fully diluted share, up from the prior year of $164.6 million or $1.99 per fully diluted share, which included a $0.14 per share one-time tax benefit related to our Malaysian tax holiday. Net income for the first quarter was up from $141.6million or $1.65 per fully diluted share for the fourth quarter 2009 because of higher volumes, increased module prices and the absence of certain non-recurring expenses. The First Solar Board of Directors has approved an additional four line manufacturing plant with an annual capacity of over 220 MW at the first quarter 2010 line run-rate.The plant is expected to begin production in the fourth quarter of 2011. For 2010, First Solar forecastsnet salesof $2.6 to $2.7 billion, reflecting reallocation of module capacity from our systems business to meet stronger module demand by our European customers. Earnings per fully diluted share are projected in the range of $6.80 to $7.30, and include $0.09-0.10 per share dilution for the pending acquisition of NextLight Renewable Power, LLC. Total capital spending is projected to be $625 to $650 million. The company expects to generate $725 to $775 million of operating cash flow. First Solar has posted its First Quarter Earnings Call Presentation, which includes guidance for fiscal 2010 and additional details regarding the key assumptions relating to this guidance, in the Investor section of its website at www.firstsolar.com. First Solar will discuss these results and outlook for fiscal 2010 in a conference call scheduled for today at 1:30 p.m. MST (4:30 p.m. EDT). Investors may access a live audio webcast of this conference call and the earnings call presentation in the investors section of the Company’s web site at www.firstsolar.com. An audio replay of the conference call will also be available approximately two hours after the conclusion of the call. The audio replay will remain available until Monday, May 3, 2010 at 11:59 p.m. EDT and can be accessed by dialing 888-203-1112 if you are calling from within the United States or 719-457-0820 if you are calling from outside the United States and entering the replay pass code 9534574.A replay of the webcast will be available on the Investor section on the Company’s web site approximately two hours after the conclusion of the call and remain available for approximately 90 calendar days. If you are a subscriber of FactSet or Thomson One, you can obtain a written transcript within 2 hours. About First Solar, Inc. First Solar manufactures solar modules with an advanced semiconductor technology and provides comprehensive photovoltaic (PV) system solutions. The company is delivering an economically viable alternative to fossil-fuel generation today. From raw material sourcing through end-of-life collection and recycling, First Solar is focused on creating cost-effective, renewable energy solutions that protect and enhance the environment. For more information about First Solar, please visit http://www.firstsolar.com For First Solar Investors: This release containsforward-looking statementswhich are made pursuant to the safe harbor provisions of Section 21E of theSecurities Exchange Act of 1934. The forward-looking statements in this release do not constitute guarantees of future performance. Those statements involve a number of factors that could cause actual results to differ materially, including risks associated with the company's business involving the company's products, their development and distribution, economic and competitive factors and the company's key strategic relationships and other risks detailed in the company's filings with the Securities and Exchange Commission. Some important risks specific to the pending acquisition of NextLight Renewable Power LLC (“NextLight”) include the satisfaction of closing conditions for the acquisition and the possibility that the transaction may not be completed, and potential difficulties associated with integrating the acquired project businesses into First Solar’s existing operations. First Solar assumes no obligation to update any forward-looking information contained in this press release or with respect to the announcements described herein. First Solar has filed a Current Report on Form 8-K with the Securities and Exchange Commission, dated April 28, 2010, which contains additional information regarding the pending acquisition of NextLight. Additional information about the pending acquisition of NextLight is also posted on the company’s home page at http://www.firstsolar.com. FIRST SOLAR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 27, March 28, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Production start-up Total operating expenses Operating income Foreign currency (loss) gain Interest income Interest expense, net — ) Other expense, net ) ) Income before income taxes Income tax expense Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted-average number of shares used in per share calculations: Basic Diluted FIRST SOLAR, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 27, December 26, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net Accounts receivable, unbilled 58 Inventories Project assets Deferred tax asset, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Project assets Deferred tax asset, net Marketable securities Restricted cash and investments Investment in related party Goodwill Inventories Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Income tax payable Accrued expenses Current portion of long-term debt Other current liabilities Total current liabilities Accrued solar module collection and recycling liability Long-term debt Other liabilities Total liabilities Stockholders’ equity: Common stock, $0.001par value per share; 500,000,000shares authorized; 85,279,882 and 85,208,199shares issued and outstanding at March 27, 2010 and December 26, 2009, respectively 85 85 Additional paid-in capital Contingent consideration Accumulated earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
